DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
 
Status
Applicant’s reply dated 10 February 2022 to the previous Office action dated 12 August 2021 is acknowledged. Pursuant to amendments therein, claims 1-3 and 5-18 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn as discussed below, but a new rejection under 35 U.S.C. 103 is also set forth below.

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 January 2020.
	Claims 1-3, 5-8, and 17-18 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 5-8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar (US 2017/0281609 A1; published 05 October 2017).
	Mujumdar discloses granulate formulations of pirfenidone (abstract) wherein a tablet formulation comprises granules containing 84.23 wt% pirfenidone, 6.21 wt% microcrystalline cellulose filler, 2.05 wt% silica glidant, and 4.64 wt% polyvinylpyrrolidone (i.e., povidone) binder (Example 1 Table 1; paragraph [0099]) wherein filler may be microcrystalline cellulose or mannitol (paragraph [0053]) wherein commercially available crystalline pirfenidone suitable for the formulation has D90 particle size of 114-151 µm whereas smaller particle size commercially available pirfenidone has a tendency to form agglomerates (paragraph [0037]) wherein pirfenidone has poor powder flowability characteristics for formulation processing (paragraph [0036]) wherein “when included intragranularly, the glidant can be in an amount of about 1 wt % to about 5 wt %” (i.e., glidant is optional in the granules) (paragraph [0056]) wherein a tablet is an oral dosage form (paragraph [0075]) wherein disintegrant such as sodium starch glycolate or croscarmellose sodium may optionally be included within the granules (paragraph [0049]).
	Although Example 1 of Mujumdar does not include sugar alcohol such as mannitol as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the 
Further regarding claim 1, although the claim recites less than 10 wt% disintegrant, such recitation encompasses no disintegrant (i.e., 0 wt% disintegrant), and the granules of Example 1 of Mujumdar contain no disintegrant.  See, e.g., MPEP 2173.05(c)(II).
	Further regarding claim 1, the weight ratio of mannitol to pirfenidone as discussed above is 6.21:84.23, which equals about 7.37:100, which is within the claimed range of 2:100 to 20:100.
Regarding claim 2, although the granules of Example 1 of Mujumdar contain glidant, Mujumdar also discloses that glidant is optional in the granules, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Mujumdar as discussed above and to make the granules of Example 1 of Mujumdar without glidant, with a reasonable expectation of success.
Further regarding claim 17, although the granules of Example 1 of Mujumdar contain glidant, Mujumdar also discloses that glidant is optional in the granules, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Mujumdar as discussed above and to make the granules of Example 1 of Mujumdar without glidant, with a reasonable expectation of success.  Furthermore, although the granules prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Mujumdar as discussed above and to make the granules of Example 1 of Mujumdar with disintegrant such as sodium starch glycolate or croscarmellose sodium included therein, with a reasonable expectation of success.  Such results in granules containing a mixture consisting of pirfenidone, mannitol, sodium starch glycolate or croscarmellose sodium, and povidone, as claimed.
	Regarding claim 18, although Example 1 of Mujumdar does not indicate that the pirfenidone therein is crystals having particle size distribution D90 of 100-200 microns as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Mujumdar as discussed above and to use crystal pirfenidone having particle size distribution D90 of 114-151 microns in the granules of Example 1 of Mujumdar, with a reasonable expectation of success, in order to use commercially available pirfenidone suitable for the formulation having less tendency to form agglomerates (i.e., having better powder flowability characteristics) given that pirfenidone has poor powder flowability characteristics for formulation processing as suggested by Mujumdar.
	Further regarding claim 18, although the claim recites less than 6.4 wt% disintegrant, such recitation encompasses no disintegrant (i.e., 0 wt% disintegrant), and the granules of Example 1 of Mujumdar contain no disintegrant.  See, e.g., MPEP 2173.05(c)(II).
.

Response to Arguments
Applicant’s arguments, see remarks pages 7-11, filed 10 February 2022, with respect to the obviousness rejection over Song et al. (CN-102846569-A; published 02 January 2013; of record) in view of Radhakrishnan et al. (US 2012/0015984 A1; published 19 January 2012; of record) made in the previous Office action have been fully considered and are persuasive, in that Radhakrishnan et al. is directed to capsules rather than tablets whereas Example 4 of Song et al. is directed to tablets.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Mujumdar (US 2017/0281609 A1; published 05 October 2017) as set forth above.
Applicant's arguments filed 10 February 2022 with respect to unexpected results (remarks pages 11-22) have been fully considered but they are not persuasive, in that the purported unexpected results are not commensurate in scope with the claims.  For example, the tested examples range from: 78-94% pirfenidone of D90=100-200, 3-19% mannitol, and up to 6.4% disintegrant of specific disintegrant species; whereas the claims are not limited thereto.  With respect to claim 18, claim 18 is not limited to tested disintegrant species at the tested concentrations/ranges.  Moreover, applicant has not shown that the specific tested extragranular components are not necessary for achieving the purported unexpected hardness (i.e., since only particular extragranular .

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617